Order entered August 11, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00517-CR

                       EX PARTE ANTHONY TRAVIS BACKUS

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-81989-2014

                                         ORDER
      Appellant’s August 9, 2016 motion to permit the filing of additional briefs is DENIED.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE